TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 30, 2021



                                      NO. 03-19-00440-CV


                                     Ryan Sissom, Appellant

                                                 v.

  Soncia Reagins-Lilly, Andel Filis-Aime, Kathryn Goodwin, Debra R. Hansen, Kia Hill,
 Caleb Wong, Hisham Ali, and Laura B. Rich, in Their Official and Individual Capacities,
                                        Appellees




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
  AFFIRMED IN PART; DISMISSED IN PART -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order granting the plea to the jurisdiction signed by the trial court on

May 9, 2019, and the order granting the motion to dismiss signed by the trial court on May 16,

2019. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order granting the plea to the jurisdiction. Therefore, the Court affirms the

trial court’s order granting the plea to the jurisdiction. The Court further holds that it lacks

jurisdiction over the order granting the motion to dismiss. Therefore, the Court dismisses that

portion of appellant’s appeal. Appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.